Roberts, J.
This is a suit to recover over eighteen hundred dollars from a tax collector and his sureties, on his bond, for money collected for the use of the county, and not paid over. Various exceptions to the petition were filed, and are now insisted upon, as if they had been acted on and overruled by the court below; whereas no such „action is found in the record. The exceptions, which are most plausible, are directed to items *156of the account sued on, and do not go to the whole action. The verdict and judgment are only for something over twelve hundred dollars, which is considerably less than the amount claimed. There is no statement of facts, or bill of exception, from which it can be ascertained what items were established and allowed by the jury, and what not allowed. The case is not therefore presented in such manner as to enable the court to consider the merits of the defence, if any really existed. Judgment affirmed with ten per cent, damages.
Affirmed with damages.